
	

114 HR 151 IH: To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit L06, Topsail, North Carolina.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 151
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit L06, Topsail,
			 North Carolina.
	
	
		1.Replacement of John H. Chafee Coastal Barrier Resources System map
			(a)In generalThe map included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating
			 to Unit L06 in North Carolina is hereby replaced by another map relating
			 to the same unit entitled John H. Chafee Coastal Barrier Resources System Corrected Unit L06 and dated ______.
			(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file
			 and available for inspection in accordance with section 4(b) of the
			 Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
